PALMER, J.
Appellants, Black Diamond Properties, Inc., Black Diamond Realty, Inc., and Stanley C. Olsen appeal an order awarding statutory prevailing-party attorney’s fees and costs to appellees, Charles and Kathy Haines, Angelo and Brenda Masut, Tom Howell, and Richard Conboy. See § 817.41(6), Fla. Stat. (1997). The award was based on the previously entered final judgment finding that the appellees had sustained damages as a result of the appellants’ misleading advertising, as prohibited by section 817.41(2). While this appeal was pending, we reversed and remanded the final judgment entered in favor of the appellees. Black Diamond Properties, Inc. v. Haines, 69 So.3d 1090 (Fla. 5th DCA 2011). As such, the award of attorney’s fees and costs must be reversed because the appellees are no longer prevailing parties. See Montgomery v. English, 902 So.2d 836 (Fla. 5th DCA 2005); F.J.W. Enters. Inc. v. Johnson, 749 So.2d 573 (Fla. 5th DCA 2000); Ass’n Fin. Servs., Inc. v. Lewis, 551 So.2d 590 (Fla. 5th DCA 1989).
REVERSED and REMANDED.
SAWAYA and MONACO, JJ., concur.